     Case 3:20-cv-01124-JLS-WVG Document 26 Filed 10/27/20 PageID.762 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    NEIGHBORHOOD MARKET                          Case No.: 20-CV-1124 JLS (WVG)
      ASSOCIATION, INC., and VAPIN’ THE
12
      619,                                         ORDER CONTINUING HEARING
13                                   Plaintiffs,
14    v.                                           (ECF Nos. 4, 12)
15
      COUNTY OF SAN DIEGO,
16                                  Defendant.
17
18
19         Presently before the Court is Plaintiffs Neighborhood Market Association, Inc. and
20   Vapin’ The 619’s Motion for Preliminary Injunction (ECF No. 4) and Defendant County
21   of San Diego’s Motion to Dismiss (ECF No. 12). The Parties recently filed a Joint Motion
22   to Consolidate Hearings in related case R.J. Reynolds Tobacco Company et al v. Becerra
23   et al, Case No. 3:20-cv-01990 (ECF No. 18). The Court consolidates the hearing on
24   Plaintiffs’ Motion for Preliminary Injunction and Defendant’s Motion to Dismiss (ECF
25   Nos. 4, 12) with the hearing on the Motion for Preliminary Injunction or Summary
26   Judgment and Motion to Dismiss in R.J. Reynolds Tobacco Company, et al. v. County of
27   San Diego, et al., Case No. 3:20-cv-01290 (ECF Nos. 6, 26), and the Motion for
28   Preliminary Injunction in R.J. Reynolds Tobacco Company et al v. Becerra et al, Case No.

                                              1
                                                                           20-CV-1124 JLS (WVG)
     Case 3:20-cv-01124-JLS-WVG Document 26 Filed 10/27/20 PageID.763 Page 2 of 2



 1   3:20-cv-01990 (ECF No. 6). Accordingly, the Court HEREBY CONTINUES the hearing
 2   on both motions presently scheduled in this matter for November 5, 2020 to December 10,
 3   2020 at 1:30 p.m.
 4         IT IS SO ORDERED.
 5   Dated: October 27, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
                                                                          20-CV-1124 JLS (WVG)
